Citation Nr: 1544015	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  12-11 888	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as due to exposure to herbicides and/or mustard gas.

2.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides and/or mustard gas.

3.  Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides and/or mustard gas.

4.  Entitlement to service connection for a bilateral foot fungus, to include as due to exposure to herbicides and/or mustard gas.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Catholic War Veterans of the U.S.A.


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to July 1953.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2010 and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that the Veteran had requested and was scheduled for hearing before a Veterans Law Judge, sitting at the RO in Winston-Salem, North Carolina.  In a letter dated on September 11, 2014, the Veteran was notified that he was scheduled for a Board hearing to be held on October 27, 2014.  In a response dated on September 24, 2014, and received by the RO on October 1, 2014, the Veteran indicated that he would attend the scheduled hearing.  However, in an undated letter received by the RO on September 30, 2014, the Veteran requested that he be scheduled for a hearing at the "Asheville, VA due to health [and] transportation limitations."  The Veteran then did not attend his scheduled October 2014 hearing at the RO in Winston-Salem, NC.  It also does not appear that the RO responded to the Veteran's request to have his hearing held in Asheville, North Carolina.

The Veteran has a right to provide hearing testimony on appeal.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2014).  At a minimum, the AOJ should have responded to the Veteran's request to have his hearing held in Asheville, NC.  Further, given the Veteran's request to have his hearing held at an alternate location due to health conditions, the Board finds it appropriate to remand the matter for the agency of original jurisdiction (AOJ) to explore all reasonable avenues for accommodating the Veteran's hearing request.  38 C.F.R. § 20.700(e) (providing for electronic hearings where "suitable facilities and equipment are available").  

Accordingly, the case is REMANDED to the AOJ for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran and his representative should be contacted to clarify whether the Veteran would now be able to attend a rescheduled Travel Board hearing to be held at the RO in Winston-Salem, NC.   

2.  Thereafter, based on the Veteran's response, the RO should take all indicative action in order to address the feasibility of scheduling the Veteran for a Board hearing at the local RO in connection with his pending claim in this appeal.   

a.  If the Veteran is able to attend a Board hearing at the local RO, then he should be scheduled for a Travel Board hearing (or a video conference hearing, if he so desires) at the earliest available opportunity.   The RO should notify the Appellant and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2014). 

b.  If the Veteran indicates that he is unable to travel to Winston-Salem, NC, due to his health, the AOJ RO should explore all reasonable avenues for accommodating his request to have his hearing held at a VA facility in Ashville, NC, bearing in mind that the Veteran is 89 years old and that he is represented in his appeal by the Catholic War Veterans of the U.S.A..  See 38 C.F.R. § 20.700(b), (e) (2014) (providing that if good cause is shown, representatives alone may personally present argument to the Board at a hearing, or may present such argument in the form an audio cassette, and that electronic hearings may be scheduled when suitable facilities and equipment are available).  

Thus, if it is not feasible for the Veteran to personally appear at a Board hearing in Winston-Salem, NC, the AOJ should determine whether any VA facility in Asheville, NC, could serve as a suitable alternative location for an electronic hearing.  If it is determined that no such suitable facility exists and the Veteran should be informed that to have a hearing held in Asheville, NC, is not possible and the Veteran should be asked whether he would prefer to have his representative attend the Board hearing (via, Travel Board or video conference) and present evidence or call witnesses on his behalf.  If the Veteran elects such an option as an alternative to his personal hearing before the Board at the local RO, then he should be scheduled for a Board hearing (via, Travel Board or a video conference hearing, whichever is earlier) at the earliest available opportunity.  The AOJ should notify the Veteran and his representative of the date and time of the hearing. 

3.  If the Veteran states that he no longer desires to have a Board hearing, then the matter on appeal should be returned to the Board for appellate disposition.

By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

